NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JASON LEICHTM.AN,
Petitioner,
V.
DEPARTMENT OF JUSTICE, _`
Respondent.
2010-3174
Petition for review of an arbitrator’s decision in FMCS
case no. 09-00539 by Robert Hoffman.
Before LOURIE, MAYER, and DYK, Circuit Ju,dges.
DYK, Circuit Judge.
0 R D E R
The Department of Justice moves to waive the re-
quirements of Fed. Cir. R. 27(f) and to dismiss Jason
Leichtman’s petition for review for lack of jurisdiction.
Liechtman moves to reform the official caption
The Federa1 Bureau of Prisons suspended Leicht1nan
for three days from his position as a corrections officer for
on-duty and off-duty conduct. Leichtman challenged his
suspension through the Federal Mediation and Conci1ia-
ti0n SerVice under the negotiated grievance procedure.

LEICHTMAN v. JUSTICE 2
The arbitrator rescinded Leichtman’s suspension but
denied his claim for attorney fees. Leichtman petitioned
this court for review.
This court's jurisdiction to review arbitrator's deci-
sions is limited to matters that fall within the provisions
of 5 U.S.C. § 4303 and § 7512. 5 U.S.C. § 7121. Leicht-
man’s three-day suspension and related attorney fees
claim are not covered under § 7512 or § 4303. Therefore,
Leichtman may not seek review of the arbitrator's deci-
sion in this court.
Accordingly,
IT ls ORDERED THAT: - -.
(1) The motion to reform the caption is denied.
(2) The Department’s motions are granted _The peti-
tion for review is dismissed for 1ack of jurisdiction _
(3) Each side shall bear its own costs. .
FoR THE CoURT
DEC 0 8 mm /s/ Jan Horba1y
Date J an H0rbaly
Clerk
cc: Li1liam Mendoza-Toro, Esq.
Jacob A. Schunk, Esq.
s20
FlIFEB
U.S. GOURT 0 APPEALS FOR
THE FEDERA1. CERCU|T
etc came
lAN HORBAL¥
CLERK